Exhibit 10.16Q

 

 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

February 27, 2014

 

Oxford Mining Company, LLC

Attn: Ms. Angela Ashcraft

544 Chestnut Street

Coshocton, OH 43812

 

Re:

Coal Purchase and Sale Agreement No. 10-62-04-900, dated

May 21, 2004, as amended, between AEP Generation Resources Inc.

(successor in interest to Ohio Power Company(f/k/a Columbus

Southern Power Company)) (“Buyer”) and Oxford Mining Company, LLC

(formerly Oxford Mining Company, Inc.) (“Seller”)

 

SUBJECT: AMENDMENT 2014-2

 

Reference is made to the above-referenced Coal Purchase and Sale Agreement, as
amended (the “Agreement”), under which Seller is supplying coal to Buyer.

 

Effective January 1, 2014, Buyer and Seller agree to amend the Agreement as
follows:

 

 

A.

In ARTICLE V, Contract Price, Table 5.1 and the notes immediately below and
relating thereto shall be deleted in their entirety and replaced with the
following in lieu thereof

 

Table 5.1

Contract Year

Price Per Ton-

Specification B Coal

Price Per Ton-

Additional Tons

FOB Plant:

   

[*](1)

$[*]

---

[*](1)

$[*]

---

[*](1)(2)

$[*]

---

[*]

$[*]

$[*](4)

[*]

$[*]

---

[*]

[*]

---

[*](3)

[*]

---

 

 

(1) For purposes of the provisions related to ARTICLE V, Contract Price, the Q1
and Q2 of 2012 period is treated collectively as a Contract Year and the Q3 and
Q4 of 2012 period is treated collectively as a Contract Year.

 

(2) The Contract Price listed above for 2012 - Q4 is the reconciliation price
based upon the formula calculation set forth below in this Article V a).

 

(3) If the Option Term Extension is elected by Buyer.

 

(4) The price shown is the price per ton for the additional 75,000 tons of
Specification B Coal being shipped by Seller to Buyer in the months of February
through April 2013 in accordance with Table 2.1.1 and Note (7) thereto.

  

(5)For the Specification B Coal being provided by Seller to Buyer in accordance
with Note (8) to Table 2.1.1, the price per ton will be increased to $[*].
Quality adjustments to the price will not apply to such Specification B Coal
being provided by Seller to Buyer in accordance with Note (8) to Table 2.1.1.

  

 
 

--------------------------------------------------------------------------------

 

 

Oxford Mining Company, LLC

Coal Purchase and Sales Agreement 10-62-04-900

Amendment 2014-2

February 27, 2014

 

Except as amended herein, all other provisions of the Agreement shall remain in
full force and effect. If you are in agreement with the foregoing, kindly
indicate your acceptance thereof and agreement thereto by signing in the space
below and returning one original to the attention of Buyer’s Fuel Contract
Administration at the address provided in the Agreement.

 

 

Accepted and agreed:

 

 

/s/James D. Henry          

OXFORD MINING COMPANY, LLC

James D. Henry

 

Vice President – Fuel Procurement

 

AEP Generation Resources Inc.         /s/ Charles C. Ungurean_____________  
Signature       /s/ Charles C. Ungurean                  Name          

President and Chief Executive Officer

  Title

 

 

 

 

 

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.